 1                                            THE HONORABLE MARSHA J. PECHMAN
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
 8   KIRK RISHOR,                                ) No. CV18-708-MJP
                                                 )
 9                   Petitioner,                 )
                                                 ) ORDER GRANTING MOTION TO
10             v.                                ) WITHDRAW AS COUNSEL
                                                 )
11   UNITED STATES OF AMERICA,                   )
                                                 )
12                   Respondent.                 )
                                                 )
13
14
           This matter comes before the Court on the motion to withdraw as counsel now
15
     that the terms of limited appointment of counsel have been met.
16
           THE COURT NOW ORDERS that Vicki Lai and the Office of the Federal
17
     Public Defender have met their obligations to Kirk Rishor and the Court, and they are
18
     allowed to withdraw as counsel of record in this case.
19
           DATED this _29th_ day of _November_ 2018.
20
21
22
                                              A
                                              The Honorable Marsha J. Pechman
23                                            United States Senior District Court Judge

24
     Presented by:
25
26   s/ Vicki W. W. Lai
     Assistant Federal Public Defender


       ORDER TO WITHDRAW AS COUNSEL
       (Kirk Rishor, CV18-708-MJP) - 1
